Citation Nr: 0621734	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
September 1973 (including service in Vietnam from September 
1967 to September 1968) and is a Purple Heart Recipient.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The veteran has provided credible evidence that his 
progressively worsening tinnitus is attributable to noise 
exposure during his military service.


CONCLUSION OF LAW

Tinnitus was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 
C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  The veteran reports that he has suffered 
from intermittent ringing in both ears since military service 
that has progressively worsened to the point of constant 
ringing for the past fifteen years.  He states that this 
ringing was caused by noise from field artillery.  

A Report of Medical Examination dated in June 1962 contains 
the comment "deafness," followed by "no assignment 
involving habitual or frequent exposure to loud noises or 
firing weapons (not to include firing for qualification)."  
Service medical records (SMRs) dated in July and August 1968 
confirm that the veteran suffered from "bilateral 
sensorineural deficit."  Service records dated in June 1968 
also show that the veteran was awarded a Purple Heart for "a 
wound received in action" while in Vietnam.  

In a rating decision dated in February 2003 the veteran was 
granted service connection for bilateral sensorineural 
hearing loss with an evaluation of 0 percent effective May 8, 
2002.  

In March 2003 the veteran was accorded an examination for 
disability evaluation purposes.  In the report of this 
examination the examiner advised that a 

complaint of tinnitus is subjective 
and cannot be confirmed using 
current clinical technologies.  
Tinnitus is a symptom, nor a 
disease.  While tinnitus is 
commonly associated with noise 
induced hearing loss, it may also 
be secondary to problems not 
associated with the ear.  

The examiner then declared that based on a reported 
approximate onset of tinnitus 15 years after service in the 
military, "it is not as likely that his tinnitus is related 
to his time in service."

In a rating decision dated in April 2003 the veteran's claim 
for service connection for tinnitus was denied.

In a September 2003 telephone conversation with the RO the 
veteran stated that there must have been some 
miscommunication between him and the March 2003 examiner, 
perhaps due to his hearing loss.  He then clarified that 
although his tinnitus did begin during service, it was 
"intermittent and not disruptive" during service, and did 
not become "persistent" until "approximately 15 years 
ago."  

In correspondence submitted with his April 2004 substantive 
appeal (VA Form 9) the veteran reiterated that he had 
misunderstood the March 2003 examiner's query regarding the 
chronicity of his tinnitus.  He explained that he interpreted 
the examiner's use of the word "persistence" to mean the 
length of time that tinnitus had been "constant."  He also 
reported that he has had tinnitus, off and on, intermittently 
since service, and while in service, and that he had 
mentioned this to fellow soldiers and his family.  In 
addition to his own statement the veteran submitted an oath 
from Sgt. Major Gulley, who stated that he has known the 
veteran since 1960, and that he could attest to the veteran's 
exposure to hazardous noise while working around machinery 
and trucks during his military service.  Sgt. Gulley also 
advised that the veteran complained to him of ringing in his 
ears while in service, and that the veteran has made similar 
complaints since discharge until the present time.

In July 2004 the veteran appeared for another compensation 
and pension (C&P) examination.  During this examination the 
veteran reported that he had had intermittent bilateral 
ringing tinnitus that began around 1961 or 1962.  He stated 
that it occurs about five times per month and last from 15 to 
30 minutes.  Despite the clarification from the veteran and 
the statement proffered by the veteran's witness, however, 
the examiner maintained that there was not sufficient proof 
that the veteran's tinnitus is related to his military 
service and that she could not "opine as to the etiology of 
the tinnitus without resorting to speculation."


Legal Analysis.  The unfavorable aspects of the March 2003 
and July 2004 C&P reports as quoted above do not preclude a 
grant of service connection, particularly in light of the 
examiner's concession that a complaint of tinnitus is 
subjective and cannot be confirmed using current clinical 
technologies.  The evidence confirms the onset of 
sensorineural hearing loss during service.  In fact, the 
veteran has been granted service connection for bilateral 
hearing loss.  The evidence also consists of  credible lay 
evidence in the form of the veteran's statements and the 
statement from the individual who reportedly served with the 
veteran which advise that the veteran complained of tinnitus 
symptoms (ringing in the ears) consistently over the years in 
and after service.  The veteran's statements are competent 
evidence as to continuity of symptomatology.  See 38 C.F.R. § 
3.303(b) (2005); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons).  

As the examiner noted in March 2003, tinnitus is commonly 
associated with noise induced hearing loss.  The service 
record reflect that the veteran was subjected to acoustic 
trauma and manifested sensorineural hearing loss during 
military service.  Service connection for hearing loss 
characterized as "sensorineural" has been established.  In 
view of these facts, the Board finds the evidence to be in 
equipoise.  Resolving all reasonable doubt in favor of the 
veteran, a finding of service connection for tinnitus is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for tinnitus is granted.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


